TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00576-CV



                                         In re Daniel Garza


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Relator Daniel Garza, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus. See Tex. Gov’t Code § 22.221; see also Tex. R. App.

P. 52.1. Based on this record, we deny the petition. See Tex. R. App. P. 52.8; see also Walker

v. Packer, 827 S.W.2d 833, 837 (Tex.1992) (relator has burden of providing court with sufficient

record to establish right to mandamus relief); Tex. R. App. P. 52.7(a)(1) (relator must file with

petition “a certified or sworn copy of every document that is material to the relator’s claim for relief

and that was filed in any underlying proceeding”).



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: August 31, 2016